DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 have been cancelled; therefore, Claim 4 and 5 are currently pending in application 16/127,938.

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leigh Budlong on 2/26/2021.

The application has been amended as follows:
Claim 4 (currently amended). A computer implemented method to automatically index zonability changes, said method comprising the steps of: 
a) automatically, by computer, importing GIS spatial data into a database comprising parcels, zoning for base zoning districts for an identified jurisdiction with date of data; 
b) automatically or manually mapping data elements from the GIS to the specific jurisdiction zoning ordinance to create a correspondence between the two sources such as the district name with a date; 
c) automatically or manually mapping permitted uses by zoning district to render zonability standard residential, multifamily, mixed-use, etc. reflecting its purpose not just its name or category as organized by the jurisdiction; 
d) automatically, by computer, intersecting GIS spatial data for zoning with parcels to create a baseline time period showing zonability standard with a breakdown of parcels;

e
f
g

Claim 5. (currently amended) The method of claim 4 including the steps of:

a) creating a cumulative return of zonability changes by zonability standard by time period by two or more identified metros; 

c) automatically, by computer, performing a search of the logic-enhanced database for identifying zonability standard category by time period;
d) automatically, by computer, compare changes generated in step (c
e) automatically, by computer, creating an output of data.

Allowable Subject Matter


Claims 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to automatically indexing location zonability and dynamically displaying changes. Each independent claim identifies the uniquely distinct features “a) automatically, by computer, importing GIS spatial data into a database comprising parcels, zoning for base zoning districts for an identified jurisdiction with date of data; b) automatically or manually mapping data elements from the GIS  to  the specific jurisdiction zoning ordinance to create a correspondence between the two sources such as the district name with a date; c) automatically or manually mapping permitted uses by zoning district to render zonability standard residential, multifamily, mixed-use, etc. reflecting its purpose not just its name or category as organized by the jurisdiction; d) automatically, by computer, intersecting GIS spatial data for zoning with parcels to create a baseline time period showing zonability standard with a breakdown of parcels; e)  automatically, by computer, performing a search of the logic-enhanced database for identifying parcels with a change in zonability standard by time period;  f) automatically, by computer, compare changes generated in step (f) and weight the changes by number of parcels and/or land area to zonability by time period; and g) automatically, by computer, creating an output of data and displaying on a GUI interface showing parcels with zonability standard changes for the queried time periods with the option of being able to highlight through shading or color differences the zonability standard category name.”  The closest prior art, Sigaty et al. (US 2017/0011548), Maltby (US 2014/0156316 A1), and Barrow et al. (US 2017/0242873 A1) disclose(s) conventional geographic/ real estate data analysis and visualization systems.  However, Sigaty, Maltby, and Barrow (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claim 5 includes specific limitations for to automatically indexing location zonability and dynamically displaying changes, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629